                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                    Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                          ORDER REGARDING MOTIONS TO
                                                                                            SEAL
                                   9             v.

                                  10     NOVARTIS PHARMACEUTICALS
                                         CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court anticipates that, given the nature of this case, the parties will continue to file

                                  14   voluminous or multiple administrative motions to seal. To streamline this process, the Court

                                  15   directs the parties to review and comply with Civil Local Rule 79-5 as well as the Court’s

                                  16   additional procedures as detailed below.

                                  17          Any proposed order under Civil Local Rule 79-5(d)(1)(B) must include in the table for

                                  18   each item sought to be sealed: (1) the docket numbers of the public and provisionally sealed

                                  19   versions of documents sought to be filed under seal; (2) the name of the document; (3) the specific

                                  20   portion(s) of the document sought to be filed under seal; and (4) the filer’s reasons for seeking

                                  21   sealing of the material, along with citations to the relevant declarations and any supporting legal

                                  22   authority. The reasons provided must be specific and tailored to the portion(s) of the document

                                  23   sought to be sealed; “[s]imply mentioning a general category of privilege, without any further

                                  24   elaboration or any specific linkage with the documents, does not satisfy the burden.” See

                                  25   Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1184 (9th Cir. 2006). The parties may

                                  26   use the four-column table in Dkt. No. 386 as a template.

                                  27          Any responsive declaration by a Designating Party under Civil Local Rule 79-5(e)(1) must

                                  28   include a new proposed order in the tabular format described above, and must include the
                                   1   Designating Party’s reasons for sealing the material with citations to the relevant declarations and

                                   2   supporting legal authority. In addition, any declaration by a Designating Party under Civil Local

                                   3   Rule 79-5(e)(1) that seeks less extensive sealing than the underlying administrative motions to seal

                                   4   must be accompanied by revised redacted and unredacted versions of the documents sought to be

                                   5   sealed that comply with the requirements of Civil Local Rule 79-5(d)(1)(C) and (D), including the

                                   6   requirement that the portions sought to be sealed must be clearly marked on the unredacted

                                   7   version.

                                   8          Any declaration, whether under Civil Local Rule 79-5(d)(1)(A) or (e)(1), that claims

                                   9   confidentiality obligations to a non-party as a basis for sealing a document or a portion of a

                                  10   document must be served on the non-party as set forth in Civil Local Rule 79-5(e). The non-party

                                  11   must also be notified that it must comply with the procedures set forth in that rule for Designating

                                  12   Parties, except that the non-party will have four days from service of the declaration—rather than
Northern District of California
 United States District Court




                                  13   from the filing of the administrative motion to seal—to file a declaration under Civil Local Rule

                                  14   79-5(e)(1).

                                  15          If no responsive declaration is filed under Civil Local Rule 79-5(e)(1), the party that filed

                                  16   the administrative motion to seal must notify the Court and indicate that the motion should be

                                  17   denied on that basis.

                                  18          For any further briefing in this case where the parties anticipate multiple administrative

                                  19   motions to seal, the parties—as well as any non-parties with potentially sealable information—

                                  20   must, upon the completion of briefing, jointly file a new, combined administrative motion to seal

                                  21   for all requests where sealing is unopposed. The parties may indicate in the initial motion to file

                                  22   under seal that accompanies a brief or other document that a more fulsome and revised motion to

                                  23   seal will be forthcoming after the completion of briefing pursuant to this order. If any requests to

                                  24   seal are opposed, each party or non-party making an opposed request should file a single

                                  25   combined administrative motion to seal covering all of their opposed requests. The later

                                  26   combined motion to seal that is filed should clearly identify the docket numbers of the prior

                                  27   motions to seal that are superseded by the combined motion.

                                  28          All proposed orders should be submitted in Word format by email to
                                                                                         2
                                   1   HSGpo@cand.uscourts.gov on the same day the proposed order is e-filed. The parties should not

                                   2   provide the Court with any redacted chambers copies.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 3/16/2020

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
